

116 HR 4664 IH: Monitoring and Curbing Abusive Debt Collection Practices Act 
U.S. House of Representatives
2019-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4664IN THE HOUSE OF REPRESENTATIVESOctober 11, 2019Ms. Pressley introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Consumer Financial Protection Act of 2010 to require the Director of the Bureau of
			 Consumer Financial Protection to issue a quarterly report on debt
			 collection complaints and enforcement actions, and to prohibit rules that
			 would allow a debt collector to send unlimited email and text messages to
			 a consumer.
	
 1.Short titleThis Act may be cited as the Monitoring and Curbing Abusive Debt Collection Practices Act . 2.Debt collection (a)Report on debt collection complaints and enforcement actionsSection 1016 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5496) is amended by adding at the end the following:
				
 (d)Report on debt collection complaints and enforcement actionsThe Director shall issue a quarterly report to Congress containing— (1)an analysis of the consumer complaints received by the Bureau with respect to debt collection, including a State-by-State breakdown of such complaints; and
 (2)a list of enforcement actions taken against debt collectors during the previous 12 months. . (b)Limitation on debt collection rulesSection 1022 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5512) is amended by adding at the end the following:
				
 (e)Limitation on debt collection rulesThe Director may not issue any rule with respect to debt collection that allows a debt collector to send unlimited email and text messages to a consumer..
			